     USDC IN/ND case 1:19-cv-00371-HAB document 20 filed 06/17/20 page 1 of 7


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

CRYSTAL M. SMITH,                             )
                                              )
        Plaintiff,                            )
                                              )
v.                                            )      Cause No. 1:19-CV-371-HAB
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security,              )
                                              )
        Defendant.                            )

                                    OPINION AND ORDER

        This matter comes before the Court on Plaintiff Crystal M. Smith’s (“Smith”) Opening

Brief (ECF No. 18), filed on March 13, 2020. Defendant Andrew Saul, Commissioner of Social

Security (the “Commissioner”), filed his Memorandum in Support of Commissioner’s Decision

(ECF No. 19) on April 22, 2020. Smith filed no reply. This matter is now ripe for review.

A.      Procedural History

        Smith filed her application for disability insurance benefits on September 11, 2016. That

application was denied initially and on reconsideration. In the meantime, Smith filed an application

for supplemental security income benefits on March 14, 2018.

        A hearing on both applications was held before an administrative law judge (the “ALJ”)

on April 3, 2018. Following that hearing, the ALJ issued a decision on both applications on July

24, 2018 (R. 15–28) (the “Decision”), concluding that Smith was not disabled. Smith filed her

Request for Review of Hearing Decision/Order with the Appeals Council on September 29, 2018,

which was denied on July 17, 2019. Smith then initiated this action for judicial review.
     USDC IN/ND case 1:19-cv-00371-HAB document 20 filed 06/17/20 page 2 of 7


B.      Legal Analysis

1.      Standard of Review

        A claimant who is found to be “not disabled” may challenge the Commissioner’s final

decision in federal court. This Court must affirm the ALJ’s decision if it is supported by substantial

evidence and free from legal error. 42 U.S.C. § 405(g); Steele v. Barnhart, 290 F.3d 936, 940 (7th

Cir. 2002). Substantial evidence is “more than a mere scintilla of proof.” Kepple v. Massanari, 268

F.3d 513, 516 (7th Cir. 2001). It means “evidence a reasonable person would accept as adequate

to support the decision.” Murphy v. Astrue, 496 F.3d 630, 633 (7th Cir. 2007); see also Diaz v.

Chater, 55 F.3d 300, 305 (7th Cir. 1995) (substantial evidence is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”) (citation and quotations

omitted).

        In determining whether there is substantial evidence, the Court reviews the entire record.

Kepple, 268 F.3d at 516. However, review is deferential. Skinner v. Astrue, 478 F.3d 836, 841 (7th

Cir. 2007). A reviewing court will not “reweigh evidence, resolve conflicts, decide questions of

credibility, or substitute [its] own judgment for that of the Commissioner.” Lopez v. Barnhart, 336

F.3d 535, 539 (7th Cir. 2003) (quoting Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000)).

        Nonetheless, if, after a “critical review of the evidence,” the ALJ’s decision “lacks

evidentiary support or an adequate discussion of the issues,” this Court will not affirm it. Lopez,

336 F.3d at 539 (citations omitted). While the ALJ need not discuss every piece of evidence in the

record, he “must build an accurate and logical bridge from the evidence to [the] conclusion.” Dixon

v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001). Further, the ALJ “may not select and discuss

only that evidence that favors his ultimate conclusion,” Diaz, 55 F.3d at 308, but “must confront

the evidence that does not support his conclusion and explain why it was rejected,” Indoranto v.



                                                  2
     USDC IN/ND case 1:19-cv-00371-HAB document 20 filed 06/17/20 page 3 of 7


Barnhart, 374 F.3d 470, 474 (7th Cir. 2004). Ultimately, the ALJ must “sufficiently articulate his

assessment of the evidence to assure” the court that she “considered the important evidence” and

to enable the court “to trace the path of [his] reasoning.” Carlson v. Shalala, 999 F.2d 180, 181

(7th Cir. 1993) (quoting Stephens v. Heckler, 766 F.2d 284, 287 (7th Cir. 1985) (internal quotation

marks omitted)).

2.      The ALJ’s Decision

        A person suffering from a disability that renders her unable to work may apply to the Social

Security Administration for disability benefits. See 42 U.S.C. § 423(d)(1)(A) (defining disability

as the “inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months”). To be found

disabled, a claimant must demonstrate that her physical or mental limitations prevent her from

doing not only her previous work, but also any other kind of gainful employment that exists in the

national economy, considering her age, education, and work experience. § 423(d)(2)(A).

        If a claimant’s application is denied initially and on reconsideration, she may request a

hearing before an ALJ. See 42 U.S.C. § 405(b)(1). An ALJ conducts a five-step inquiry in deciding

whether to grant or deny benefits: (1) whether the claimant is currently employed, (2) whether the

claimant has a severe impairment, (3) whether the claimant’s impairment is one that the

Commissioner considers conclusively disabling, (4) if the claimant does not have a conclusively

disabling impairment, whether she has the residual functional capacity to perform her past relevant

work, and (5) whether the claimant is capable of performing any work in the national economy.

Zurawski v. Halter, 245 F.3d 881, 885 (7th Cir. 2001).




                                                 3
     USDC IN/ND case 1:19-cv-00371-HAB document 20 filed 06/17/20 page 4 of 7


        At step one, the ALJ concluded that, although Smith had engaged in substantial gainful

activity (“SGA”) since the alleged date of disability onset, she had not engaged in SGA since

November 2016. At step two, the ALJ found that Smith suffered from the following severe

impairments: major depressive disorder, generalized anxiety disorder, adjustment disorder with

mixed anxiety and depressed mood, and panic disorder/panic attacks. The ALJ also found that

Smith suffered from the following non-severe impairments: obesity, hiatal hernia, irritable bowel

syndrome, headaches, liver disorders, kidney problems, dyslipidemia, gallstones, vitamin D and

magnesium deficiencies, sore throat/ear pain, dental pain, ectopic pregnancy, pelvic inflammatory

disease, and urinary tract infection.

        At step three, the ALJ found that Smith did not have “an impairment or combination of

impairments that meets or medically equals the severity of one of the listed impairments in 20 CFR

Part 404, Subpart P, Appendix 1.” (R. 21). The ALJ considered listings 12.04 and 12.06. At step

four, Smith was determined to have the residual functional capacity (“RFC”) to:

        perform a full range of work at all exertional levels but with the following
        nonexertional limitations: simple, routine tasks not requiring production-rate pace;
        more than occasional interactions with supervisors and co-workers, or more than
        superficial interactions with the general public.

(R. 22–23). The ALJ determined that Smith did not have the ability to perform any past relevant

work but concluded that there were jobs that exist in significant numbers in the national economy

that Smith could perform. As a result, the ALJ determined that Smith was not disabled.

3.      The RFC

        Smith’s only objection to the Decision is her claim that the ALJ failed “to include

qualitative interaction limitations in relation to co-workers and supervisors” in the RFC. (ECF No.

18 at 10). In support, Smith relies on the opinion of her treating physician, Dr. Christopher Frazier,




                                                  4
   USDC IN/ND case 1:19-cv-00371-HAB document 20 filed 06/17/20 page 5 of 7


who opined that she had marked to extreme limitations with respect to social interactions. For the

reasons set forth below, the Court must disagree with Smith’s argument.

       The RFC is “the individual’s maximum remaining ability to do sustained work activities in

an ordinary work setting on a regular and continuing basis,” meaning eight hours a day, for five

days a week. SSR 96-8p, 1996 WL 374184, at *2 (July 2, 1996) (second emphasis omitted). That

is, the “RFC is not the least an individual can do despite his or her limitations or restrictions, but

the most.” Id. at *1; see also Young v. Barnhart, 362 F.3d 995, 1000-01 (7th Cir. 2004); 20 C.F.R.

§§ 404.1545(a)(1), 416.945(a)(1).

       The [RFC] assessment is based upon consideration of all relevant evidence in the
       case record, including medical evidence and relevant nonmedical evidence, such as
       observations of lay witnesses of an individual’s apparent symptomology, an
       individual’s own statement of what he or she is able or unable to do, and many other
       factors that could help the adjudicator determine the most reasonable findings in
       light of all the evidence.

SSR 96-5p, 1996 WL 374183, at *5 (July 2, 1996); see 20 C.F.R. §§ 404.1545(a)(3),

416.945(a)(3). Therefore, when determining the RFC, the ALJ must consider all medically

determinable impairments, mental and physical, even those that are non-severe. 20 C.F.R. §§

404.1545(a)(2), 416.945(a)(2); see also Craft v. Astrue, 539 F.3d 668, 676 (7th Cir. 2008).

However, “in assessing RFC, the adjudicator must consider only limitations and restrictions

attributable to medically determinable impairments.” SSR 96-8P, 1996 WL 374184, at *2.

       “[T]he expression of a claimant’s RFC need not be articulated function-by-function; a

narrative discussion of a claimant’s symptoms and medical source opinions is sufficient.” Knox v.

Astrue, 327 F. App’x 652, 657 (7th Cir. 2009) (citations omitted) (finding that the ALJ “satisfied

the [RFC] discussion requirements by analyzing the objective medical evidence, [the claimant’s]

testimony (and credibility), and other evidence”). “The ALJ need not provide a written evaluation

of every piece of evidence, but need only ‘minimally articulate’ his reasoning so as to connect the

                                                  5
   USDC IN/ND case 1:19-cv-00371-HAB document 20 filed 06/17/20 page 6 of 7


evidence to his conclusions.” Id. at 657-58 (citing Rice v. Barnhart, 384 F.3d 363, 371 (7th Cir.

2004)); see also Catchings v. Astrue, 769 F. Supp. 2d 1137, 1146 (N.D. Ill. 2011).

       Here, the ALJ at least “minimally articulated” his reasoning, connecting the evidence in

the record to his conclusion. As noted, Smith relies entirely on the opinion of Dr. Frazier in support

of her claim for additional non-exertional limitations. However, the ALJ gave Dr. Frazier’s opinion

“little weight,” a determination not challenged by Smith. (R. 26). The ALJ noted that the RFC was

consistent with Smith’s mental status examination findings and her activities of daily living. (R.

25). Finally, the ALJ accurately reported that no evidence in the record established that Smith

could not get along with co-workers and supervisors, only that she “would have trouble” doing so.

(Id.). While Smith “may disagree with the ALJ’s decision not to include a specific limitation . . .

[t]hat does not mean, however, that the ALJ failed to account for [Smith’s] limitations, nor does it

mean her RFC determination is unsupported by substantial evidence.” Stephens v. Colvin, 1:15-

cv-43-JVB, 2016 WL 5389292, at *5 (N.D. Ind. Sept. 27, 2016).

       In support of her argument, Smith primarily relies on Hurley v. Berryhill, where the Court

remanded a decision in which the claimant’s RFC limited her to occasional contact with others,

instead of superficial contact with others. No. 1:17-CV-421-TLS, 2018 WL 4214523, at *3 (N.D.

Ind. Sept. 5, 2018). In that case, though, the ALJ gave great weight to two psychologists who

specifically opined that the claimant could only superficially relate to coworkers and supervisors.

Id. at *3-4. While the Court did distinguish the difference between superficial and occasional

contact, the reason for the remand was because the ALJ “failed to build a logical bridge between

the evidence and his conclusions.” Id. at *4 (“There is no explanation as to why the ALJ accepted

the limitation of ‘occasional interactions’ but not ‘superficial interactions’ from the psychologists’

opinions.”).



                                                  6
     USDC IN/ND case 1:19-cv-00371-HAB document 20 filed 06/17/20 page 7 of 7


        In contrast, as already mentioned, the ALJ never assigned Dr. Frazier’s opinion great

weight. Further, nothing in the medical records specifically stated that Smith should be limited to

superficial contact, instead only opining that she would have difficulty getting along with co-

workers. Here the ALJ explained why he gave Dr. Frazier’s opinion little weight, and why he

limited Smith to “occasional” contact with supervisors and co-workers. As such, this is not a matter

where the ALJ “made no attempt to explain the basis of his decision to limit Smith to occasional

interaction rather than superficial interaction.” Gidley v. Colvin, No. 2:12-CV-374, 2013 WL

6909170, at *12 (N.D. Ind. Dec. 30, 2013). Accordingly, this argument does not warrant a remand.

C.      Conclusion

        For the foregoing reasons, the Decision (R. 15–28) is AFFIRMED.

         SO ORDERED on June 17, 2020.


                                                s/ Holly A. Brady
                                               JUDGE HOLLY A. BRADY
                                               UNITED STATES DISTRICT COURT




                                                 7
